Opinion by
Cline, J.
It appeared that the fiber in question was imported from Southern Rhodesia, packed in bags which were marked “Rhodesian Asbestos Fiber.” It was found that the word “Rhodesian” in the marking evidently was -intended to convey the impression that the merchandise originated in Rhodesia, but there are two countries bearing that name, Northern Rhodesia and Southern Rhodesia. Being of the opinion that it would be necessary to speculate, investigate, or interpret in order that the American purchaser or user of the merchandise herein involved might ascertain the country of origin from the marking “Rhodesian Asbestos Fiber” the court held that it was not legally marked and overruled the protest. Asbtracts 37097, 39520, 40109, and American Burtonizing Co. v. United States (13 Ct. Cust. Appls. 652, T. D. 41489) cited.